Citation Nr: 0932138	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  05-14 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's claim for service connection for a back 
disability.  The Veteran testified before the Board in 
September 2006.

In a March 2007 decision, the Board declined to reopen the 
Veteran's claim for service connection for a back disability.  
The Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims.  Pursuant to a Joint 
Motion for Remand, a March 2008 Order of the Court remanded 
the claim for readjudication in accordance with the Joint 
Motion for Remand.  The Board remanded this claim for 
additional development in September 2008.  


FINDINGS OF FACT

1.  The claim for service connection for a back disability 
was previously denied in a November 2001 Board decision.  The 
Veteran did not appeal the decision. 

2.  Evidence received since the last final denial in November 
2001 is cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim. 


CONCLUSIONS OF LAW

1.  The November 2001 Board decision that denied the claim 
for service connection for a back disability is final.  38 
U.S.C.A. § 7104 (West 1991 & 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001 & 2008). 

2.  New and material evidence has not been received to reopen 
a claim for service connection for a back disability.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a November 2001 decision, the Board denied the Veteran's 
claim for service connection for a back disability.  The RO 
declined to reopen the Veteran's claim in July 2004.  While 
the RO found that new and material evidence had not been 
submitted to reopen the Veteran's claim for service 
connection for a back disability, the Board must still 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  

In a decision dated in November 2001, the Board denied the 
Veteran's claim for service connection for a back disability.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Thus, the November 2001 Board 
decision became final because the Veteran did not file a 
timely appeal.  

The claim for entitlement to service connection for a back 
disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed this application to reopen his claim in January 
2004.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's post-service medical 
records and the Veteran's own statements.  The evidence 
showed that the Veteran had been diagnosed with and treated 
for various back problems, including degenerative changes 
which ultimately required surgical intervention.  The Board 
denied the claim because there was no evidence that related 
the Veteran's back problems to his period of active service. 

The Veteran applied to reopen his claim for service 
connection for a back disability in January 2004.  The Board 
finds that the evidence received since the last final 
decision is cumulative of other evidence of record and does 
not raise a reasonable possibility of substantiating the 
Veteran's claim.

In support of his application to reopen his claim, the 
Veteran submitted additional personal testimony and 
additional treatment records demonstrating continued 
treatment for back problems.  The treatment records do not 
show that the Veteran's back problems are related to his 
period of active service.  

The Board also notes that the Veteran's claim was remanded in 
September 2008 to obtain a copy of the Social Security 
Administration (SSA) administrative decision that granted the 
Veteran disability benefits as well as the medical records 
upon which the decision was based.  However, the SSA 
responded in October 2008 that the requested records did not 
exist because they had been destroyed and that any further 
efforts to obtain them would be futile.  

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
a back disability.  Although the additionally submitted 
medical records are new, in the sense that they were not 
previously considered by agency decisionmakers, they are not 
material.  The records do not show that the Veteran's back 
problems are related to his period of active service.  They 
merely demonstrate that the Veteran has received continued 
treatment for back problems.  The presence of a current 
disability has already been established in the last final 
decision.  Accordingly, the evidence does not establish a 
fact necessary to substantiate the claim, and the claim for 
service connection for a back disability cannot be reopened 
on the basis of that evidence.  38 C.F.R. § 3.156(a).  

Neither may the claim be reopened on the basis of the 
additional statements and testimony submitted by the Veteran 
himself.  The Veteran, as a layperson without medical 
training or expertise, is not competent to provide a 
diagnosis or opinion on a matter requiring knowledge of 
medical principles.  Bostain v. West, 11 Vet. App. 124 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen 
v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  
While the Veteran can testify to that which he is competent 
to observe, such as pain in his back, he is not competent to 
relate any back disability medically to his service.  
Additionally, the Veteran's statements are cumulative of 
those considered at the time of the last final decision.   

Although the Veteran has submitted new evidence that was not 
before the Board in November 2001, the Board finds that the 
new evidence is not material to the claim and does not 
warrant reopening of the previously denied claim because it 
does not raise a reasonable possibility of substantiating the 
claim.

Therefore, it is the determination of the Board that new and 
material evidence has not been submitted with regard to the 
claim for service connection for a back disability since the 
November 2001 Board decision because no new competent 
evidence linking any current back disability to the Veteran's 
service has been submitted.  Thus, the claim for service 
connection for a back disability is not reopened and the 
benefits sought on appeal with regard to that claim remain 
denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2004; a rating 
decision in July 2004; and a statement of the case in April 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2009 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim because there is no competent evidence 
that the Veteran's back disability is the result of any 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4) (2008).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

The application to reopen the claim for service connection 
for a back disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


